Title: The Dismissal of Livingston v. Jefferson: III. Littleton W. Tazewell to Thomas Jefferson, 4 December 1811
From: Tazewell, Littleton W.
To: Jefferson, Thomas


            
                  Dear Sir; 
                   
                     Richmond 
                     Decr 4. 1811.
             
		  I am this moment returned from the Capitol where your suit with Livingston has been finally decided—It is dismissed, by reason of the  Courts sustaining the plea to its jurisdiction upon the ground of the locality of the Action—The decision was
			 pronounced unanimously—The opinion of the Chief Justice was clear able and most satisfactory—I hasten to communicate the result as I presume it will give you some satisfaction—I have not time to say more, than that I am in great haste
            yours truly
                  Littn: W Tazewell
          